 Case 8:20-cv-00043-SB-ADS Document 190-16 Filed 05/14/21 Page 1 of 3 Page ID
                                  #:2750




Summary Judgment Ex. 1o
      Hoose Declaration - Exhibit 19




                                                                       CFPB-JN-0109448
Case 8:20-cv-00043-SB-ADS Document 190-16 Filed 05/14/21 Page 2 of 3 Page ID
                                 #:2751
Case 8:20-cv-00043-SB-ADS Document 190-16 Filed 05/14/21 Page 3 of 3 Page ID
                                 #:2752
